Citation Nr: 0122779	
Decision Date: 09/19/01    Archive Date: 09/24/01

DOCKET NO.  99-21 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for psychiatric disability 
claimed as secondary to a service-connected low back 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Krista M. Weida, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1970 to February 
1972, and October 1980 to December 1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 1998 and September 1999 rating 
decisions by the Roanoke, Virginia RO.

As indicated below, the additional issue of entitlement to an 
increased rating for the veteran's low back disability, 
currently evaluated as 20 percent disabling, is being 
remanded for the issuance of a statement of the case pursuant 
to Manlicon v. West, 12 Vet. App. 238 (1999).


FINDING OF FACT

The medical evidence of record demonstrates that the veteran 
suffers from psychiatric disability that is more than likely 
secondary to his service-connected low back disability.  


CONCLUSION OF LAW

The veteran's psychiatric disability is proximately due to or 
the result of his service-connected low back disability.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.303, 3.310 
(2000).



REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran contends that he suffers from a psychiatric 
disability secondary to his service-connected low back 
disability.  The veteran's service medical records show that 
the veteran had complaints of nervousness and night sweats 
during service.

During a May 1983 VA examination, the veteran was diagnosed 
with anxiety reaction secondary to a lumbosacral strain.  

In letters dated July 1984 through July 1986, Dr. Varney, the 
veteran's private physician, stated that he had been treating 
the veteran since April 1982 for a psychiatric disability.  
Specifically, over the course of his treatment, Dr. Varney 
stated that the veteran suffered from an anxiety depressive 
type reaction, had experienced emotional problems, approached 
anorexia, and needed continuing psychiatric care on a regular 
basis. 

VA treatment records from the Mountain Home VA Medical 
Center, dated March 1984 through September 1997, reflect that 
the veteran was diagnosed with anxiety disorder, chronic 
dysthymia, depression, major depression, somatization 
disorder, hypochondriasis, and atypical character disorder 
with histrionic dependent features.  

Likewise, during an April 1985 VA examination, the veteran 
was diagnosed with somatization disorder with histrionic 
personality by record.  Furthermore, in an April 1986 VA 
medical statement, the veteran's private physician diagnosed 
the veteran with chronic anxiety.  An April 1986 VA 
examination report states that the veteran had a long term 
neuro-psychiatric disorder and that post-traumatic stress 
disorder versus early psychosis could not be ruled out.  It 
was the examiner's opinion that the veteran was not 
employable.

Additionally, a statement submitted by the veteran's mother 
in April 1991 stated that the veteran did not have any 
psychiatric problems prior to entering the service.  Once the 
veteran was discharged, she claimed that he was having 
trouble sleeping, could not eat without choking on his food, 
and was having problems getting along with friends and 
family.

In January 1996, the RO received records from the Social 
Security Administration (SSA).  The SSA granted the veteran 
disability benefits finding that the veteran suffered from 
severe anxiety disorder, somatization disorder, and 
histrionic personality disorder.  

In January 1998, the veteran underwent a VA psychiatric 
examination.  The examiner diagnosed the veteran with 
obsessive-compulsive disorder attributed to his military 
experiences.  The examiner also stated that the veteran was 
""unable to work because of his gross anxiety, hyper-
alterness, jumpiness, and overall air of peculiarity."

Most recently, in an August 1998 letter, Dr. Shah, a VA 
physician who had previously examined the veteran, stated 
that the veteran has a:

currant [sic] diagnosis of [g]eneralized 
anxiety disorder and [d]ysthymic 
disorder.  He has been receiving the 
[sic] treatment for this condition for 
[a] long time with intermittent 
improvement but marginal.  Pt had injury 
in the lower back while he was in service 
and as per initial evaluation he started 
experiencing anxiety and depression 
following this injury.  It is my opinion 
that he has been suffering with anxiety 
and depression since then.  He has 
experience[d] the [sic] psychiatric 
symptoms secondary to his chronic back 
pain for which he is service[-]connected.  
He has also experience [sic] exacerbation 
of depression and anxiety secondary to 
chronic pain.  In [a] final note I would 
like to mention that more than likely 
that he is suffering with mental disorder 
secondary to his service connected 
disability.

Analysis

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), which contains revised notice provisions, and 
additional requirements pertaining to VA's duty to assist.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (codified, as 
amended, at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107 (West 
Supp. 2001)).  The new law applies to all claims filed on or 
after the date of the law's enactment, as well as to claims 
filed before the date of the law's enactment, and not yet 
finally adjudicated as of that date.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000); 38 U.S.C.A. § 5107 
note (Effective and Applicability Provisions) (West Supp. 
2001).  See also VAOPGCPREC 11-2000 (2000).  Pertinent 
regulations (which implement the Act but, with the exception 
of the provision governing claims to reopen on the basis of 
new and material evidence, do not create any additional 
rights) recently were promulgated.  See 66 Fed. Reg. 45620-
45632 (August 29, 2001).

In this case, the RO has not yet had an opportunity to 
consider the claim in appeal in light of the above-noted 
change in the law.  Nonetheless, the Board determines that 
the law does not preclude the Board from proceeding to an 
adjudication of the veteran's claim without first remanding 
the claim to the RO, as the requirements of the new law have 
essentially been satisfied.  In this regard, the Board notes 
that the veteran has been advised of the pertinent legal 
authority governing his claim and undergone examination in 
connection with the claim.  Moreover, all pertinent medical 
records have been associated with the claims file, and there 
is no indication that there is additional, existing evidence 
outstanding that is necessary for adjudication of the issue 
on appeal.  Given these facts, as well as the Board's 
favorable disposition of this matter on the basis of the 
current evidence, as explained below, the Board finds that 
the claim is ready to be considered on the merits.  

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted during 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2000); 38 C.F.R. § 3.303(a) (2000).  Service connection may 
also be granted for a disability that is proximately due to 
or the result of a service-connected disability.  38 C.F.R. § 
3.310(a).

In this case, Dr. Shah diagnosed the veteran with generalized 
anxiety and dysthymic disorder in his August 1998 letter, 
after review of the veteran's claims file.  Furthermore, Dr. 
Shah was of the opinion that the veteran's psychiatric 
disability, suffered since service, is more than likely a 
result of his service-connected low back disability.  While 
Dr. Shah's opinion is less than definitive, the Board finds 
it significant that there is no contrary medical opinion of 
record.  

Thus, Dr. Shah's opinion, coupled with the veteran's medical 
history of subjective complaints and medical diagnosis of a 
psychiatric disability, suggests the veteran's entitlement to 
service connection for a psychiatric disability, secondary to 
his service-connected low back disability.  With resolution 
of all reasonable doubt in the veteran's favor, the Board 
finds that the criteria for a grant of secondary service 
connection are met.  See 38 U.S.C.A. § 5107(b) (West Supp. 
2001).


ORDER

Service connection for a psychiatric disability, secondary to 
service-connected lower back disability, is granted.


REMAND

The veteran also contends that he is entitled to an increased 
rating (greater than 20 percent) for his low back disability.  
Historically, the veteran was granted service connection for 
his low back disability, evaluated as 10 percent disabling, 
in March 1982.  By rating decision, dated August 1995, the RO 
granted the veteran an increased rating to 20 percent.  In a 
June 1998 rating decision, the RO continued the veteran's 20 
percent evaluation.  In August 1998, the veteran filed a 
timely notice of disagreement; however, the veteran was never 
issued a statement of the case for this issue.  

The RO's failure to issue a statement of the case is a 
procedural defect requiring remand.  Manlicon v. West, 12 
Vet. App. 238 (1999) (in circumstances where a notice of 
disagreement is filed, but a statement of the case has not 
been issued, the Board must remand the claim to the RO to 
direct that a statement of the case be issued).  Therefore, 
the RO should furnish the veteran with a statement of the 
case concerning the aforementioned issue, and afford him the 
opportunity to perfect an appeal as to that issue.

Accordingly, this matter is hereby REMANDED to the RO for the 
following action:

1.  The RO should furnish to the veteran 
and his representative a statement of the 
case concerning the issue of entitlment 
to a rating in excess of 20 percent for 
the veteran's service-connected low back 
disability.  The RO should also furnish a 
VA-Form 9, Appeal to the Board of 
Veterans' Appeals, to facilitate the 
filing of a substantive appeal.  

2.  The issue should be certified to the 
Board for appellate consideration if and 
only if a timely substantive appeal is 
filed.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 



